Citation Nr: 0822849	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  03-37 295	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of abdominal trauma, status post laparotomy and 
splenorrhaphy. 

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2002 and April 2005 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in May 
2007; a transcript is of record.

This claim was previously before the Board in August 2007, at 
which time the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed in the claim for a compensable evaluation for the 
residuals of abdominal trauma, status post laparotomy and 
splenorrhaphy, and the claim is properly before the Board for 
appellate consideration.

The issue of entitlement to service connection for the 
residuals of a head injury is herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required by 
the appellant.


FINDINGS OF FACT

The veteran's residuals of abdominal trauma, status post 
laparotomy and splenorrhaphy, are characterized by a mild 
degree of severity.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
abdominal trauma, status post laparotomy and splenorrhaphy, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7399-7301 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In August 2001 the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2002 rating 
decision, August 2003 SOC, and October 2005, August 2006 and 
November 2007 SSOCs explained the basis for the RO's action, 
and the SOC and SSOCs provided him with additional 60-day 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.


Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  In the present case, 
the notifications to the veteran were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disabilities affect him in his daily life.  
There is no prejudicial error shown.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in an March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7301 provides ratings for adhesions of the 
peritoneum.  Mild adhesions of peritoneum are rated 
noncompensably (0 percent) disabling.  Moderate adhesions of 
peritoneum, pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension, are rated 10 percent disabling.  
Moderately severe adhesions of peritoneum, partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain, are rated 
30 percent disabling.  Severe adhesions of peritoneum, 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage, are rated 50 
percent disabling.  A Note to DC 7301 provides that ratings 
for adhesions will be considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

The veteran's records show that in 1987 he underwent an 
exploratory laparotomy and repair of the spleen as a result 
of an abdominal injury suffered in an automobile accident.  
Private treatment records show that in December 1990 the 
veteran underwent a esophagogastroduodenoscopy and was 
diagnosed with a partial small bowel obstruction, resolved, 
superficial gastritis, mild esophagitis, and mild duodenitis.  

At an August 2001 VA examination the veteran stated that he 
developed some nausea, occasional bloating, and stomach 
pains, especially after eating spicy foods, and that Zantac 
provided relief.  He denied vomiting, hematemesis, melena, 
diarrhea, constipation, or colicky pain.  He had occasional 
episodes of abdominal distention and was taking Zantac, 150 
mg, one time per day.  On clinical evaluation his abdomen was 
soft and bowel sounds were present.  No organomegaly was 
present, no tenderness elicited, and there were no signs of 
anemia present.  The veteran gave no history of weight gain 
or weight loss.  An upper gastrointestinal series showed no 
pathology of the upper gastrointestinal tract.  The veteran 
was diagnosed with esophagitis and an otherwise normal upper 
gastrointestinal tract.  The examiner opined that there was 
no direct relationship between the veteran's current problem 
with reflux and the ruptured spleen and resulting surgery.

At May 2002 VA pain clinic treatment, the veteran described 
having abdominal pain five to ten minutes, once a day, that 
was like a toothache.  The pain was sharp upon movement and 
worse with cold and rainy weather.  VA treatment records show 
that in November 2002 the veteran had an upper 
gastrointestinal study that showed normal swallowing function 
and no pathology of the esophagus.  His stomach showed no 
ulcer, neoplasm, obstruction or hiatus hernia, the duodenal 
bulb was well filled, and no ulcer, crater or neoplasm were 
identified.  The small bowel was negative for obstruction, 
neoplasm or intrinsic lesion, there was normal transient of 
the barium into the small bowel, and the terminal ileum was 
outlined and appeared normal.

In April 2003 the veteran had constipation and daily 
abdominal pain midepigastrium.  He reported having chronic 
periumbilical burning cramping pain since his surgery and 
said that if he avoided spicy food he had pain twice a week.  
The gastroenterologist opined that the chronic discomfort 
could be atypical non-ulcer dyspnea, gastritis, 
gastroesophageal reflux disease (GERD), adhesions, or 
irritable bowel syndrome.  At August 2007 VA treatment the 
veteran continued to have pain from GERD.

In October 2007 the veteran had a VA examination for his 
stomach/duodenum, at which his claims file was reviewed by 
the examiner.  The veteran denied nausea, vomiting, 
hematemesis/melena, diarrhea, constipation, or periods or 
incapacitation due to stomach or duodenal disease in the past 
year.  The veteran used omeprazole for heartburn/reflux 
symptoms and had no specific treatment for 
laparotomy/spleenorrhaphy.  He described abdominal pain that 
lasted for 5 to 10 minutes a day that was a "sharp ache."  
Spicy foods, soda pop, salt, and pepper precipitated the pain 
and omeprazole and the avoidance of foods that exacerbated 
the symptoms alleviated it.  An upper gastrointestinal series 
was normal.  The examiner noted that there were no effects 
from the veteran's residuals of abdominal trauma, status post 
laparotomy and splenorrhaphy on his activities of daily 
living or on his occupational activities.  On physical 
examination the veteran had mild epigastric tenderness and 
otherwise no abdominal tenderness.  His weight was stable and 
there were no signs of anemia.  

The examiner opined that there was no direct relationship 
between the veteran's current problem of gastritis, not 
otherwise specified (NOS), and his previous laparotomy and 
spleenorrhaphy.  He felt that to state that the current 
symptoms had anything to do with his service-connected 
laparotomy and spleenorrhaphy would be purely speculative.

The RO has assigned a noncompensable rating under DCs 7399-
7301, and the Board agrees with that rating.  The veteran's 
medical records do not show that he has the moderate symptoms 
required for a 10 percent evaluation, the next highest 
available under DCs 7399-7301.  The results of the veteran's 
October 2007 VA examination show that he had mild epigastric 
tenderness and otherwise no abdominal tenderness.  In 
addition, the examiner did not feel that the residuals of the 
veteran's abdominal trauma, status post laparotomy and 
splenorrhaphy, had any affect on his activities or daily 
living or occupational activities.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating under DCs 7399-7301 for the 
residuals of abdominal trauma, status post laparotomy and 
splenorrhaphy.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the veteran is entitled to a staged 
rating for the residuals of abdominal trauma, status post 
laparotomy and splenorrhaphy, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board.  Therefore, a "staged" rating is not 
appropriate.



ORDER

A compensable rating for the residuals of abdominal trauma, 
status post laparotomy and splenorrhaphy, is denied.


REMAND

The veteran contends the service connection for the residuals 
of a head injury should be awarded.  The objective evidence 
of record indicates that he had sustained a closed head 
injury at the time of a motor vehicle accident in service.  
The post-service VA treatment records show that he has 
complained of migraine headaches, which he attributes to this 
head injury.  In August 2007 the Board remanded the veteran's 
claim in order to afford him a neurological evaluation to 
determine whether he currently has any head injury residuals, 
including migraine headaches.  The veteran had an examination 
in October 2007 at which he was diagnosed with having 
migraine headaches.  However, the examiner did not express an 
opinion as to the etiology of the veteran's migraine 
headaches.

While the Board is loath to delay the case any further, we 
simply do not have sufficient evidence to render a fully 
responsive and equitable resolution of the pending issue at 
this time.  Moreover, if additional facets of the prior 
remand can be fulfilled, and/or if their lack of fulfillment 
was not due to fault on the part of the veteran, the veteran 
is entitled to have this undertaken.  See, e.g., Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.	If he is available, the RO should request an 
examination report addendum from the physician 
who conducted the October 2007 neurological 
examination.  The claims file, to include a 
complete copy of this Remand, must be made 
available to the examiner, and the addendum 
should include discussion of the veteran's 
service treatment records, documented medical 
history, and contentions regarding the 
residuals of his head injury.  If the 
physician who conducted the October 2007 
neurological examination is not available, the 
RO should request that another neurologist 
review the veteran's claims file.

a.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has 
residuals of his in-service head injury 
that are causally or etiologically 
related to his active service, or whether 
such a causal or etiological relationship 
is unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

b.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

2.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for the 
residuals of a head injury.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided with 
a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


